t c memo united_states tax_court stephen and jane marrin petitioners v commissioner of internal revenue respondent docket no filed date stephen marrin pro_se mark a ericson for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioners are entitled to claim their and losses from transactions in securities and futures contracts as ordinary losses we hold that they are not whether petitioners are liable for additions to tax for failure_to_file timely returns under sec_6651 we hold that they are findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits petitioners resided in baldwin new york at the time they filed their petition they filed joint federal_income_tax returns for and the taxable years in issue stephen marrin petitioner had substantial experience in trading and underwriting securities having been employed in this capacity by several securities firms starting in becoming a registered securities principal in and starting a securities firm egan marrin and rubano inc emr in where he also dealt in securities as a registered securities principal all firms at which petitioner worked were registered broker-dealers and he undertook transactions on their behalf at times petitioner also bought and sold securities for his own account petitioner left emr in largely for reasons of health in date petitioner commenced employment as a registered securities principal with cadre consulting services inc cadre a registered broker-dealer petitioner was a full-time_employee of cadre in in addition to the securities transactions undertaken on behalf of his employer petitioner bought and sold securities as well as futures contracts for his own account during petitioner began to employ the on the book method of bid and asked when buying and selling securities for his own account under the on the book bid and asked method petitioner would place orders to buy securities bids and to sell securities asks with his broker at specified bid and asked prices a maximum quantity to buy or sell would be specified as well as an agreement to accept quantities that only partially filled an order petitioner would endeavor to set his bid and asked prices at levels slightly better than prevailing prices most significantly the orders were required to be handled on the book which deprived those handling the order of any discretion to delay filling it in anticipation of improvements in the market moreover if petitioner's bid or ask constituted the best price for a security on the book treatment would result in his price being displayed on the appropriate securities exchange petitioner's goal in employing the on the book bid and asked method was to derive a profit from the spread prevailing between bid and asked prices on the market petitioner also purchased and sold futures contracts during petitioners reported all of their transactions in securities and futures contracts on schedule d of their federal_income_tax return as capital_gains_and_losses claiming a net_capital_loss of dollar_figure from such transactions in petitioner continued to serve as a registered securities principal for cadre until march of that year petitioner was then unemployed until date when he began working for overseas shipyards inc overseas shipyard representatives providing ship building and repair services petitioner served as a full-time_employee of overseas working approximately hours a week petitioner's position with overseas did not involve dealing in securities also during the taxable_year petitioner received a dollar_figure pension distribution from which no federal_income_tax was withheld in addition petitioners reported as income on their federal_income_tax return dollar_figure in wages dollar_figure in unemployment income and dollar_figure in interest and dividend income during the year petitioner bought and sold securitie sec_1 for his own account only and used the on the book bid and asked method exclusively in such transactions petitioner also bought and sold futures contracts for his own account petitioner purchased securities from and sold securities to registered broker-dealers only petitioners claimed losses of dollar_figure from transactions in securities on schedule c of their federal_income_tax return in petitioner continued full-time employment with overseas during the taxable_year petitioner received a dollar_figure individual_retirement_account ira distribution from which no federal_income_tax was withheld in addition petitioners reported as income on their federal_income_tax return dollar_figure in wages and dollar_figure in interest and dividend income petitioner continued to use the on the book bid and asked method for securities transactions undertaken for his own account during the year petitioner had no transactions in futures contracts in petitioners claimed losses of dollar_figure 1during and the taxable years in issue petitioner primarily transacted in a variety of options positions which by the nature of such securities expired within months in one instance during the years in issue petitioner purchased actual stock all remaining transactions involved options positions the options positions taken and the stock purchased are together referred to as securities hereinafter from transactions in securities on schedule c of their federal_income_tax return during the years in issue petitioner purchased and sold securities and futures contracts for his own account only and not for the account of others with respect to petitioner's transactions in securities and futures contracts petitioner made all purchases from and all sales to registered broker-dealers petitioner spent a substantial amount of time each week researching reading trade publications and devising trading strategies this activity was conducted from petitioner's home petitioner did not have an established place of business for conducting securities transactions for his own account during such time petitioner did not have a license to be a dealer_in_securities and did not advertise himself as a dealer_in_securities nor did he maintain any customer accounts petitioner was charged a commission on every security transaction made on his behalf during the years in issue all of the gross_receipts reported by petitioners on schedule c of their federal_income_tax returns for and were derived from sales of securities to broker-dealers and none of the gross_receipts were derived from commissions from the sale of securities to or on behalf of individual investors the dollar amounts of the losses from transactions in securities and futures contracts reported by petitioners on their and federal_income_tax returns can be summarized as follows gross_receipts cost_of_goods_sold gross loss on securities loss on futures contracts net_operating_loss_carryover total claimed ordinary losses dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure petitioner continued to use the bid and asked method of buying and selling securities during part of although he ceased securities activities in that year because of his accumulated losses petitioners reported all of their transactions in securities on schedule d of their federal_income_tax return claiming a net_capital_loss of dollar_figure petitioners filed an application_for automatic_extension of time to file their federal_income_tax return extending their time to file until date however the federal_income_tax return was not filed until date the federal_income_tax return was also filed on that date opinion in her notice_of_deficiency respondent determined that the securities and futures contracts purchased and sold by petitioner during the taxable years and were capital assets within the meaning of sec_1221 and not inventory or property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business based upon this determination respondent concluded that the losses on securities and futures transactions claimed by petitioners on schedule c of their federal_income_tax returns were reportable on schedule d and calculated petitioners' deduction for net capital losses subject_to the limitation under sec_1211 petitioners contend that their losses_incurred during and were reportable on schedule c because petitioner functioned as a dealer due to the frequency of transactions the large dollar volume the extensive time devoted and the methods used for transacting in the market sec_165 provides a deduction for losses from sales or exchanges of capital assets but only to the extent allowed under sec_1211 and sec_1212 sec_1211 limits the allowance of such losses to the extent of gains from such sales or exchanges plus the lower_of dollar_figure dollar_figure in the case of a married individual filing a separate_return or the excess of such losses over such gains the principal issue we must decide therefore is whether the losses reported by petitioners for the years in issue from dealings in securities and futures contracts are ordinary or capital losses we turn first to the securities the proper treatment of these losses depends on whether the disposed assets were capital assets sec_1221 defines capital_asset very broadly as property held by the taxpayer whether or not connected with his trade_or_business and then provides several exclusions from this definition one such exclusion sec_1221 covers stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business petitioners contend that the securities disposed of in the years in issue are excluded from the definition of capital assets under sec_1221 because petitioner essentially functioned as a dealer in such securities and thus the securities were stock_in_trade or inventory or property_held_primarily_for_sale to customers within the meaning of sec_1221 with one exception petitioner's securities transactions were in options sec_1234 provides that gains and losses from options take on the same character that the property to which the option relates would have in the hands of the taxpayer however this general_rule does not apply to options which constitute property described in sec_1221 sec_1234 thus the proper characterization of the losses from the options as well as the one stock transaction turns upon whether these assets come within the meaning of sec_1221 securities generally cannot be classified as stock_in_trade or inventory unless they are held primarily_for_sale_to_customers in the ordinary course of business van 152_f2d_654 2d cir accord tybus v commissioner tcmemo_1989_309 whether securities are held_for_sale primarily to customers is a question of fact 16_tc_295 and it has been long established by this court that the phrase to customers is of paramount importance 89_tc_445 16_tc_1026 16_tc_213 tybus v commissioner supra the importance of the phrase to customers lies in the fact that congress amended the predecessor of sec_1221 in the revenue act of act ch 48_stat_680 to add these words as well as the word ordinary with securities trading specifically in mind for the express purpose of denying ordinary_loss treatment to speculators in securities the legislative_history of the to customers amendment in the act has been explained at length in prior opinions of this court see king v commissioner supra kemon v commissioner supra wood v commissioner supra by adding the phrase to customers congress intended to make it impossible to contend that a stock speculator trading on his own account is not subject_to the capital_loss limitation provisions of sec_117 h conf rept 73d cong 2d sess c b part given its clearly stated purpose this court and others have used the to customers requirement to distinguish between securities dealers who are intended to come within the capital_asset exclusion of sec_1221 and mere traders who are not as this court explained in kemon v commissioner supra pincite the theory of the act amendment was that those who sell securities on an exchange have no 'customers' and for that reason the property held by such taxpayers is not within the exclusionary clause of the predecessor of sec_1221 all of the securities transactions of petitioner for the years in issue were undertaken on an exchange and effected through broker-dealers all such transactions were for petitioner's own account lacking customers petitioner cannot qualify under sec_1221 for ordinary_loss treatment for his securities transactions petitioner argues that he satisfies the to customers requirement either because the broker-dealers who handled his orders were his customers or because the customers of his broker-dealers should under principles of agency law be treated as his customers for the proposition that his broker-dealers were his customers petitioner cites 78_f2d_713 2d cir stevens was the court_of_appeals for the second circuit's affirmance of the board_of tax appeals' opinion in 29_bta_1255 however the facts in the stevens and estate of hall cases are clearly distinguishable from the facts of this case the partnership found to be a securities_dealer in those cases had an established place of business held itself out to the general_public as a securities_dealer dealt in the stock of companies and was the principal dealer in the stock of one such company participating in nearly percent of all transactions in that stock in one of the years in issue the commissioner had challenged the partnership's dealer status because most of its customers were brokers on the new york stock exchange finding that the partnership dealt in the stocks involved primarily as a merchant the board concluded we see no reason why a broker in such circumstances may not properly be regarded as a customer of the partnership estate of hall v commissioner supra pincite the board also noted that the partnership purchased from and sold to persons other than brokers estate of hall v commissioner supra pincite the court_of_appeals for the second circuit affirmed stating another broker may well be considered a customer commissioner v stevens supra pincite the facts in this case are different in all important respects and this court has previously rejected an interpretation of the estate of hall and stevens cases that would make the dealers through whom a taxpayer buys and sells securities for his own account his customers for purposes of sec_1221 frankel v commissioner tcmemo_1989_39 in frankel the taxpayer's purchases and sales of various government securities had all been made through primary dealers and this court found unpersuasive the taxpayer's invocation of estate of hall for the proposition that the dealers were his customers estate of hall we concluded was distinguishable on its facts because the partnership therein was clearly shown by the evidence to have dealt in the stocks involved primarily as a merchant while it purchased through brokers who were members of the stock exchange and sold to brokers as principals or customers it held itself out as a merchant of securities it also purchased from and sold to others than brokers frankel v commissioner supra quoting estate of hall v commissioner supra pincite accord swartz v commissioner tcmemo_1987_582 affd 876_f2d_657 8th cir likewise petitioner's argument that the customers of his broker-dealers should under principles of agency be treated as his customers for sec_1221 purposes has been considered and rejected by this court and the court_of_appeals for the second circuit as the latter observed in 77_f2d_323 2d cir so far as the taxpayer traded in securities on his own account his sales were on the exchange to persons whom he did not even know these were not his customers but customers of the brokers who bought of him faced more recently with the same argument this court stated the taxpayer would have us look through merrill lynch and prudential-bache the taxpayer's brokers to the nameless members of the commodity markets who ultimately purchased the commodity contracts the taxpayer sold and sold the commodity contracts the taxpayer purchased even were we to so look through merrill lynch and prudential-bache the taxpayer would fare no better as members of an organized exchange who buy and sell securities from a taxpayer are not the taxpayer's customers within the meaning of sec_1221 swartz v commissioner supra accordingly neither petitioner's broker-dealers nor their customers constitute petitioner's customers for purposes of sec_1221 in 16_tc_1026 this court provided a delineation of the customer requirement and its bearing on the dealer trader distinction for holders of securities as follows in determining whether a seller of securities sells to customers the merchant analogy has been employed those who sell to customers are comparable to a merchant in that they purchase their stock_in_trade in this case securities with the expectation of reselling at a profit not because of a rise in value during the interval of time between purchase and resale but merely because they have or hope to find a market of buyers who will purchase from them at a price in excess of their cost this excess or mark-up - - - - represents remuneration for their labors as a middle man bringing together buyer and seller and performing the usual services of retailer or wholesaler of goods such sellers are known as dealers contrasted to dealers are those sellers of securities who perform no such merchandising functions and whose status as to the source of supply is not significantly different from that of those to whom they sell that is the securities are as easily accessible to one as the other and the seller performs no services that need be compensated for by a mark-up of the price of the securities he sells the sellers depend upon such circumstances as a rise in value or an advantageous purchase to enable them to sell at a price in excess of cost such sellers are known as traders citations omitted petitioner apparently relies on the merchant analogy in kemon in arguing that he should be treated as a dealer because like a dealer he attempted to derive his profit from the spread between the bid and asked prices of the securities in which he transacted and in his view also performed a merchandising function petitioner claims that his on the book method of bid and asked for transacting in securities was highly unusual indeed unique for an individual when placing an order to buy and or sell securities with his broker-dealer petitioner would propose prices that were inside the prevailing market spread between bid and asked prices if petitioner's bid or asked price were the best available the exchange would be required to display it in petitioner's view if he consummated a transaction at a price that was inside the spread being offered by conventional dealers he was thereby getting in their - - - - way and functioning as a dealer because i he was deriving profit from the spread as dealers do and ii he was performing a merchandising function by causing transactions to occur that might otherwise not as dealers do however novel petitioner's strategy for dealing in securities may have been we do not believe he has taken himself outside congress's clearly expressed intention in the act to make it impossible to contend that a stock speculator trading on his own account is not subject_to the capital_loss limitation provisions of the predecessor of sec_1211 h conf rept 73d cong 2d sess pincite c b part regardless of the extent to which petitioner's strategy may have captured the spread or facilitated market transactions he has still failed to show he had customers one could imagine any number of trading strategies designed to profit from the spread between bid and asked prices or that might enhance market liquidity but use of them would not confer dealer status on one trading for his own account in conducting his research and attempting to place bid and ask orders that would become the best price on an exchange petitioner was functioning like the trader described in kemon whose status as to the source of supply is not significantly different from that of those to whom he sells kemon v commissioner supra pincite - - - - other factors confirm that petitioner was not a dealer in the years at issue besides customers petitioner also lacked an established place of business and licensing as a dealer he did not hold himself out as a dealer or otherwise advertise such status for nearly half of and all of petitioner was a full-time_employee elsewhere the tenuous nature of petitioner's claim of dealer status is reflected by the inconsistencies in his position he commenced using the on the book method of bid and asked his principal grounds for claiming to be a dealer sometime in yet on his return he treated all losses from his securities transactions--which were sizable exceeding dollar_figure--as capital losses reporting them on a schedule d in and he continued using the on the book method and treated the substantial losses therefrom3 as ordinary losses in each year on a schedule c claiming to be a securities_dealer during petitioner continued using the method but ceased buying and 2after first stipulating that he did not advertise as a dealer petitioner claimed at trial that his offers to buy and sell when they were the best price for a security and therefore displayed on an exchange constituted advertising 3in petitioner claimed losses from transactions in stock_options and stocks of dollar_figure and from futures contracts of dollar_figure for a total of dollar_figure claimed on the sched c for that year the losses from futures contracts are discussed infra these losses resulted in an dollar_figure loss carryforward which was claimed on sched c of the return together with securities losses of dollar_figure for a total of dollar_figure of sched c losses claimed in - - - - selling securities in that year on his return petitioner treated the losses from securities transactions which in this year were only dollar_figure as capital losses on a schedule d questioned about his treatment of securities losses on the and returns petitioner testified that he had been experimenting with the on the book method in but did not use it for the entire year4 and that he did not believe the level of his activities in was sufficient to make him a dealer we find petitioner's efforts to distinguish his situation in the respective years unpersuasive we find more persuasive respondent's contention that the difference between taxable_year and taxable years and was that in the latter two years but not in petitioner had otherwise unsheltered pension and ira_distributions of dollar_figure and dollar_figure respectively there are also inconsistencies in the theory petitioner advances for the tax treatment of his losses from future sec_4petitioner's own witness however his broker for all stock_option and stock transactions testified that once petitioner commenced using the on the book method in he used it virtually exclusively until he ceased transactions in securities in 5the level of activity in any event goes to the question of whether petitioner was engaged in a trade_or_business a different inquiry from whether he was a dealer see 89_tc_445 - - - - contracts reported in petitioner claims that the losses are ordinary because he entered into the futures contracts as a hedge against the risks in his inventory of securities that he held as a dealer however petitioner also entered into futures contracts in when he did not claim to be a dealer but did not enter into such contracts in when he did claim dealer status moreover petitioner offered no evidence to indicate the link between the risks in his securities inventory and their offset in the futures contracts other than his bald assertion that the futures contracts were entered into as hedges in addition to its evidentiary shortcomings petitioner's hedging theory founders on the law as well futures contracts are generally speaking capital assets petitioner's hedging theory attempts to garner ordinary_loss treatment for his futures_contract losses under the corn_products_doctrine 485_us_212 clarifies that the corn_products_doctrine stands for the narrow proposition that 'hedging' transactions that are an integral part of a business' inventory-purchase system fall within sec_1221 arkansas best corp v commissioner supra pincite since we have concluded that petitioner was not a dealer in the years in issue he did not have inventory within the meaning of section 6350_us_46 - - - - with respect to which a hedge could be taken under the holding of arkansas best petitioner also cites sec_1236 to support his contention that he is entitled to ordinary_loss treatment on the grounds that he did not identify any securities sold in and as held for investment as provided in that section sec_1236 does not help petitioner's case the operative provisions of sec_1236 do not confer dealer status they presuppose it and go on to provide a mechanism under which a dealer can obtain capital treatment for certain assets in inventory by identifying them in advance as held for investment failure to make a designation under sec_1236 is simply not probative in determining whether a taxpayer is or is not a securities_dealer the second issue for decision is whether petitioners are liable for an addition_to_tax under sec_6651 for each of the taxable years in issue sec_6651 provides an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to extensions unless the taxpayer shows that such failure was due to reasonable_cause sec_1236 itself contains no definition of a securities_dealer however the regulations thereunder at sec_1 c income_tax regs cross-reference the regulations under sec_471 for a definition of a dealer_in_securities the latter regulations like 16_tc_1026 use a merchant analogy and require an established place of business see sec_1_471-5 income_tax regs to the extent this regulatory definition bears on this case we believe petitioner cannot meet it - - - - and not willful neglect the taxpayer bears the burden of proving both 469_us_241 a showing of reasonable_cause requires that the taxpayer demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also united_states v boyle supra pincite petitioner claims to have reasonable_cause for failing to timely file his and federal_income_tax returns based upon his belief that a return was not required because his securities losses exceeded his income in such years the mere fact that petitioner mistakenly believed he owed no tax does not constitute reasonable_cause for failure_to_file a return on or before its due_date 82_tc_514 moreover there is no evidence that petitioner obtained professional advice in forming his belief that he owed no tax cf cohen v commissioner tcmemo_1996_546 petitioner also argues that reasonable_cause exists based upon the fact that he was depressed although his testimony was quite sketchy in this regard in order for such condition to constitute reasonable_cause petitioner must show that his depression incapacitated him to such a degree that he was unable to file his returns 16_tc_893 the fact that petitioner was functioning as a full-time - - - - employee and actively transacting in the securities market during this period indicates that he was not incapacitated to such a degree additionally no evidence has been presented with respect to petitioner jane marrin's failure_to_file where a taxpayer has not taken steps to assure that a spouse has filed their joint_return in a timely manner the mere fact that one spouse assumed the responsibility for filing and failed to do so does not of itself provide the other spouse with reasonable_cause for failure_to_file 93_tc_434 petitioners have failed to show that their failure to timely file their returns during the years in issue was due to a reasonable_cause and not willful neglect and therefore petitioners are liable for the addition_to_tax under sec_6651 for each of the years in issue to reflect the foregoing decision will be entered for respondent
